Exhibit 10.1

Execution Version

 

FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT

       This FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT, dated as of May 2,
2008 (this “Amendment”), to the Credit Agreement referred to below, by and among
the lenders identified on the signature pages hereof (such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
GoAmerica, Inc., a Delaware corporation (“Borrower”), the letter of credit
issuers thereto (the “L/C Issuers”), Churchill Financial LLC, as administrative
agent for the Lenders and the L/C Issuers (in such capacity, and together with
its successors and permitted assigns, the “Administrative Agent”) and Ableco
Finance LLC, as collateral agent for the Lenders and the L/C Issuers (in such
capacity, and together with its successors and permitted assigns, the
“Collateral Agent”, and together with the Administrative Agent, the “Agents”).

W I T N E S S E T H

     WHEREAS, Borrower, Agents, the Lenders and L/C Issuers signatory thereto
from time to time are parties to that certain Credit Agreement, dated as of
January 10, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and

     WHEREAS, Agents and Required Lenders have agreed to waive, pursuant to and
in accordance with the terms of the Credit Agreement, certain Events of Default,
in the manner, and on the terms and conditions provided for herein; and

     WHEREAS, Borrower has requested, and Agents and Required Lenders have
agreed, to amend the Credit Agreement in the manner, and on the terms and
conditions, provided for herein.

     NOW THEREFORE, in consideration of the promises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the Loan Parties, Agents and Lenders hereby agree as
follows:

     1.                   Definitions. Capitalized terms not otherwise defined
herein (including in the Recitals hereto) shall have the meanings ascribed to
them in the Credit Agreement.

     2.                   Waiver. Pursuant to Section 11.1(a)(2) of the Credit
Agreement, as of the First Amendment Effective Date (as hereinafter defined),
Agents and Required Lenders hereby waive the Events of Default under Section
9.1(c) of the Credit Agreement resulting solely from the failure of the Borrower
to comply with Schedule 7.15(2) of the Credit Agreement prior to the First
Amendment Effective Date; provided, that the Borrower complies with such
Schedule 7.15(2) as amended hereby.

     3.                   Amendment. Pursuant to Section 11.1(a)(3) of the
Credit Agreement, as of the First Amendment Effective Date, Schedule 7.15(2) of
the Credit Agreement is hereby amended by deleting “90” where it appears in such
Schedule 7.15(2) and substituting in lieu thereof “180”.

     4.                   Remedies. This Amendment shall constitute a Loan
Document. The breach by any Loan Party of any covenant or agreement in this
Amendment (including Section 2 hereof) shall constitute an immediate Event of
Default hereunder and under the other applicable Loan Documents.


 

  1 

--------------------------------------------------------------------------------

     5.                   Representations and Warranties. To induce Agents and
Required Lenders to enter into this Amendment, the Borrower (and, to the extent
set forth in any other Loan Document, each other Loan Party) hereby jointly and
severally represents and warrants that:

          (a)                The execution, delivery and performance by each
Loan Party of this Amendment and the performance of the Credit Agreement as
amended by this Amendment (the “Amended Credit Agreement”) (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of the holders of its Securities), (ii) do
not (A) contravene such Loan Party’s Constituent Documents, (B) violate any
material Requirement of Law in any material respect, (C) in any material
respect, conflict with, contravene, constitute a default or breach under any
material Contractual Obligation of any Loan Party or any of its Subsidiaries, or
result in or permit the termination or acceleration of any such material
Contractual Obligation, or (D) result in the imposition of any Lien (other than
a Permitted Lien) upon any property of any Loan Party or any of its Subsidiaries
and (iii) do not require any Permit of, or filing with, any Governmental
Authority or any consent of, or notice to, any Person.

          (b)                From and after its delivery to the Administrative
Agent, this Amendment has been duly executed and delivered to the other parties
hereto by each Loan Party party hereto and this Amendment and the Amended Credit
Agreement is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally or by general equitable
principles relating to enforceability.

          (c)                No Default or Event of Default has occurred and is
continuing after giving effect to this Amendment.

          (d)                No action, claim or proceeding is now pending or,
to the knowledge of any Loan Party, threatened against any Loan Party, at law,
in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which (i)
challenges any Loan Party’s right, power, or competence to enter into this
Amendment or perform any of its obligations under this Amendment, the Amended
Credit Agreement or any other Loan Document, or the validity or enforceability
of this Amendment, the Amended Credit Agreement or any other Loan Document or
any action taken under this Amendment, the Amended Credit Agreement or any other
Loan Document or (ii) if determined adversely, is reasonably likely to have or
result in a Material Adverse Effect.

          (e)                After giving effect to this Amendment, the
representations and warranties of Borrower and the other Loan Parties contained
in the Amended Credit Agreement and each other Loan Document are true and
correct in all material respects (provided, that if any representation or
warranty is by its terms qualified by concepts of materiality, such
representation shall be true and correct in all respects) on and as of the First
Amendment Effective Date with the same effect as if such representations and
warranties had been made on and as of such date, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

     6.                   No Amendments/Waivers. The Credit Agreement and the
other Loan Documents shall continue to be in full force and effect in accordance
with their respective terms and, except as expressly provided herein, shall be
unmodified. In addition, except as expressly provided herein, this Amendment
shall not be deemed an amendment, consent or waiver of any term or condition of
any Loan Document or a forbearance by Agents or Lenders with respect to any
right or remedy which Agents or Lenders may now or in the future have under the
Loan Documents, at law or in equity or

 

  2  

--------------------------------------------------------------------------------

otherwise or be deemed to prejudice any rights or remedies which Agents or
Lenders may now have or may have in the future under or in connection with any
Loan Document or under or in connection with any Default or Event of Default
which may now exist or which may occur after the date hereof.

     7.                   Expenses. Each of Borrower and each other Loan Party
hereby reconfirms its respective obligations pursuant to Section 11.3 of the
Credit Agreement and to pay and reimburse Agents, for all reasonable costs and
expenses (including, without limitation, reasonable fees of one legal counsel)
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment and all other documents and instruments delivered in
connection herewith.

     8.                   Affirmation of Existing Loan Documents. After giving
effect to this Amendment, each Loan Party (a) confirms and agrees that its
obligations under each of the Loan Documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof, and (b) confirms and agrees that the Liens
granted pursuant to the Collateral documents to which it is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the date hereof.

     9.                   Effectiveness. This Amendment shall become effective
as of April 9, 2008 (the “First Amendment Effective Date”) only upon
satisfaction in full in the judgment of Agents of each of the following
conditions on or prior to the date hereof:

          (a)                Amendment. Agents shall have received four (4)
copies of this Amendment duly executed and delivered by Agents, the Required
Lenders and the Borrower.

          (b)                Payment of Fees and Expenses. Borrower shall have
paid all costs, fees and expenses owing in connection with this Amendment and
the other Loan Documents and due to Agents (including, without limitation,
reasonable legal fees and expenses of one legal counsel).

     10.               GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     11.               Counterparts. This Amendment may be executed by the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[Signature page follows]



  3  

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first above written.

 

   GOAMERICA, INC., as Borrower      

By: /s/ Donald G. Barnhart       

 

Name: Donald G. Barnhart

 

Title: Senior Vice President

 

  4  

--------------------------------------------------------------------------------

 





    AGENTS AND LENDERS:       CHURCHILL FINANCIAL LLC, as
Administrative Agent      

By: /s/ Chris Cox                          

 

Name: Chris Cox

 

Title: Managing Director

 

 

  CHURCHILL FINANCIAL FUNDING LLC, as Lender      

By: /s/ Chris Cox                          

 

Name: Chris Cox

 

Title: Managing Director

 

 

  CHURCHILL FINANCIAL CAYMAN LTD., as Lender      

By: Churchill Financial LLC, as its Collateral Manager

     

By: /s/ Chris Cox                        

 

Name: Chris Cox

 

Title: Managing Director

 

 

 

  5  

--------------------------------------------------------------------------------

  

    ABLECO FINANCE LLC, as Collateral Agent
and Lender      

By: /s/ Daniel Wolf                        

 

Name: Daniel Wolf

 

Title: President

 

  6  

--------------------------------------------------------------------------------

 

 